DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 May 2021 has been entered.  Claims 1-8, 10, and 12 remain pending in the application.  Claims 9, 11, and 13 have been canceled.  Applicant's amendments to the Claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action of 8 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the aperture" in line 14, “the respective wheel well” in line 15, “the vehicle” in line 15, and “the associated wheel tub” in lines 15-16.  There are insufficient antecedent bases for these limitations in the claim.
Claims 2-8 and 10 are rejected for depending from indefinite claim 1.  
Claim 12 recites the limitations "the aperture" in line 20 and “the associated wheel tub” in lines 21-22.  There are insufficient antecedent bases for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (US 2020/0216040).
Regarding claim 1, Bell teaches a wheel tub spraying device (10, see par. 1) comprising: 
a pipe (12) having a first end (fig. 1 - the left end), the first end of the pipe being open (fig. 2 - at 40), the pipe being threaded proximate to the first end (par. 21), a sidewall of the pipe being continuous between the first end and a second end (fig. 1 - the right end) of the pipe (fig. 1 - there are no joints in the pipe 12 between its two ends); 
a coupler (46) coupled to the second end of the pipe, the coupler being configured for coupling to a tube (par. 16) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water; 

a plurality of holes (64/66/68/70/72) positioned in a surface of the cap (fig. 1, 4) being perpendicular to the first end of the pipe (fig. 1 - the first end of the pipe extends along a horizontal axis and the plurality of holes each extend along a vertical axis), and wherein the holes are configured for increasing the velocity of water exiting the pipe through the plurality of holes (par. 20) wherein the plurality of holes in the cap is configured for allowing a user to position the cap proximate to the aperture positioned in the respective wheel well of the vehicle for cleaning the associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 2, Bell teaches the wheel tub spraying device described regarding claim 1, and further including the coupler comprising a female hose connector (par. 16).
Regarding claim 4, Bell teaches the wheel tub spraying device described regarding claim 1, and further including each hole being circular (fig. 3).
Regarding claim 5, Bell teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from two to twenty holes (fig. 1).  
Regarding claim 6, Bell teaches the wheel tub spraying device described regarding claim 5, and further including the plurality of holes comprising from three to twelve holes (fig. 1).
Regarding claim 7.
Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badberg (US 2,993,650).
Regarding claim 1, Badberg teaches a wheel tub spraying device (fig. 1) comprising: 
a pipe (14) having a first end (fig. 1 - the left end), the first end being open (fig. 2 - at 31), the pipe being threaded (31) proximate to the first end (fig. 2), a sidewall of the pipe being continuous between the first end and a second end (fig. 1 - the right end) of the pipe (fig. 1 - there are no joints in the pipe 12 between its two ends); 
a coupler (28) coupled to the second end of the pipe, the coupler being configured for coupling to a tube (col. 2, ln. 7-10) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water; 
a cap (12) selectively threadedly coupleable to the first end of the pipe for closing the first end (figs. 1, 2); and,
a plurality of holes (the leftmost holes 74 formed on the surface of 30, see figs. 2, 3) being positioned in a surface (30) of the cap being perpendicular to the first end of the pipe (fig. 2, 3 - the first end of the pipe extends along the horizontal axis and the plurality of holes each extend radially away from the horizontal axis), and wherein the holes are configured for increasing the velocity of water exiting the pipe through the plurality of holes (fig. 3) wherein the plurality of holes in the cap is configured for allowing a user to position the cap proximate to the aperture positioned in the respective wheel well of the vehicle for cleaning the associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
claim 2, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the coupler comprising a female hose connector (fig. 1).
Regarding claim 4, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including each hole being circular (figs. 1-3).
Regarding claim 5, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from two to twenty holes (fig. 4 - interpreted to be just the 8 center holes shown in this view).  
Regarding claim 6, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from three to twelve holes (fig. 4 - interpreted to be just the 8 center holes shown in this view).
Regarding claim 10, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the cap being hexagonally shaped when viewed longitudinally (col. 2, ln. 16-19; fig. 4) wherein the cap is configured for tightening onto the pipe with a wrench.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed (“Water inside the rear of the front fenders- Stop the water part 3”).
claim 3, Bell discloses the wheel tub spraying device described regarding claim 1.  Bell further teaches that the pipe has a diameter of 0.5 inch (par. 18), and that the wheel tub spraying device allows the underbody of a vehicle to be cleaned of debris that may result in corrosion (par. 2).  Bell does not disclose further including a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle.
Swedespeed teaches that it is known that water can be trapped inside the wheel wells of a vehicle (see post #3), and that a known solution is to drill holes in the wheel wells to allow the water to drain (post #3, ln. 45-47) and the insides of the wheel wells to dry in order to prevent rust.  Swedespeed further teaches that a 3/8 inch drill bit configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle is necessary to do this (post #3, ln. 45-47). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the when tub spraying device of Bell to further include a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle, as taught by Swedespeed, since it was known that providing apertures in the wheel well of a vehicle provides a drain path for any water that may become trapped within the inside of the wheel well, which may happen when using the wheel tub spraying device of Bell, and provide further protection against rust.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed and Thomasnet (“What is a Grommet?”).
Regarding claim 8, Bell discloses the wheel tub spraying device described regarding claim 1.  Bell further teaches that the wheel tub spraying device allows the underbody of a vehicle to be cleaned of debris that may result in corrosion (par. 2).  Bell does not disclose further including a plurality of 
Swedespeed teaches that it is known that water can be trapped inside the wheel wells of a vehicle (see post #3), and that a known solution is to drill holes in the wheel wells to allow the water to drain (post #3, ln. 45-47) and the insides of the wheel wells to dry in order to prevent rust.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell to drill holes in the wheel wells to allow the water to drain, as taught by Swedespeed, since it was known that providing apertures in the wheel well of a vehicle provides a drain path for any water that may become trapped within the inside of the wheel well, which may happen when using the wheel tub spraying device of Bell, and provide further protection against rust.  Bell in view of Swedespeed still does not disclose further including a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the grommet is configured for protecting exposed metal at a perimeter of the aperture.
Thomasnet teaches that grommets are used in a variety of applications, including in holes in metal with rough edges in order to protect the hole and anything that passes through the hole (par. 1, 3).   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell in view of Swedespeed to further include a plurality of grommets, each grommet being configured for positioning in a .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed, Badberg, and Thomasnet.
Regarding claim 12, Bell teaches a wheel tub spraying device (10, see par. 1) comprising: 
a pipe (12) having a first end (fig. 1 - the left end), the first end of the pipe being open (fig. 2 - at 40), the pipe being threaded proximate to the first end (par. 21), a sidewall of the pipe being continuous between the first end and a second end (fig. 1 - the right end) of the pipe (fig. 1 - there are no joints in the pipe 12 between its two ends); 
a coupler (46) coupled to the second end of the pipe (fig. 1 - the right end), the coupler being configured for coupling to a tube (par. 16) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water, the coupler comprising a female hose connector (par. 16); 
a cap (54) selectively threadedly coupleable to the first end of the pipe for closing the first end (par. 21); 
a plurality of holes (64/66/68/70/72) being positioned in a surface (30) of the cap being perpendicular to the first end of the pipe (fig. 2, 3 - the first end of the pipe extends along the horizontal axis and the plurality of holes each extend radially away from the horizontal axis), and wherein the holes are configured for increasing the velocity of water exiting the pipe through the 
Bell does not disclose- 
firstly, including a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle;
secondly, the cap being hexagonally shaped when viewed longitudinally wherein the cap is configured for tightening onto the pipe with a wrench; and,
thirdly, including a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the grommet is configured for protecting exposed metal at a perimeter of the aperture.
Regarding the first, Swedespeed teaches that it is known that water can be trapped inside the wheel wells of a vehicle (see post #3), and that a known solution is to drill holes in the wheel wells to allow the water to drain (post #3, ln. 45-47) and the insides of the wheel wells to dry in order to prevent rust.  Swedespeed further teaches that a 3/8 inch drill bit configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle is necessary to do this (post #3, ln. 45-47). 

Regarding the second, Badberg teaches the wheel tube spray device described regarding claim 10, in particular the cap being hexagonally shaped when viewed longitudinally wherein the cap is configured for tightening onto the pipe with a wrench.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of the wheel tub spraying device of Bell to be hexagonally shaped when viewed longitudinally wherein the cap is configured for tightening onto the pipe with a wrench, as taught by Badberg, since this would allow the cap to be tightened to a higher torque, which would reduce the likelihood of a leak.
Regarding the third, Thomasnet teaches that grommets are used in a variety of applications, including in holes in metal with rough edges in order to protect the hole and anything that passes through the hole (par. 1, 3).   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell to further include a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the grommet is configured for .
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretations of the references being used in the current rejection.  Therefore, Bell and Badberg are each interpreted to teach the newly added limitations of amended claims 1 and 12, as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752